Exhibit 10.41




DYNAVAX TECHNOLOGIES CORPORATION

MANAGEMENT CONTINUITY AND SEVERANCE AGREEMENT



Amended April 22, 2009




     This Management Continuity and Severance Agreement (the “Agreement”) is
dated as of April 22, 2009, by and between Zbigniew Janowicz, Chief Executive
Officer and Managing Director, Rhein Biotech GmbH, Dynavax Technologies
Corporation ("Employee"), and Dynavax Technologies Corporation, a Delaware
corporation (the "Company" or “Dynavax”).



RECITALS




     A. It is expected that another company may from time to time consider the
possibility of acquiring the Company or that a change in control may otherwise
occur, with or without the approval of the Company’s Board of Directors. The
Board of Directors recognizes that such consideration can be a distraction to
Employee and can cause Employee to consider alternative employment
opportunities. The Board of Directors has determined that it is in the best
interests of the Company to assure that the Company will have the continued
dedication and objectivity of the Employee, notwithstanding the possibility,
threat, or occurrence of a Change of Control (as defined below) of the Company.

     B. The Company’s Board of Directors believes it is in the best interests of
the Company to retain Employee and provide incentives to Employee to continue in
the service of the Company.

     C. The Board of Directors further believes that it is imperative to provide
Employee with certain benefits upon a Change of Control and, under certain
circumstances, upon termination of Employee’s employment in connection with a
Change of Control and independent of a Change of Control, which benefits are
intended to provide Employee with encouragement to Employee to remain with the
Company, notwithstanding the possibility of a Change of Control or an employment
termination.

     D. To accomplish the foregoing objectives, the Board of Directors has
directed the Company, upon execution of this Agreement by Employee, to agree to
the terms provided in this Agreement.

     Now therefore, in consideration of the mutual promises, covenants, and
agreements contained herein, and in consideration of the continuing employment
of Employee by the Company, the parties hereto agree as follows:

     1. At-Will Employment. The Company and Employee acknowledge that Employee's
employment is and shall continue to be at-will, as defined under applicable law,
and that Employee’s employment with the Company may be terminated by either
party at any time for any or no reason. If Employee's employment terminates for
any reason, Employee shall not be entitled to any payments, benefits, damages,
award, or compensation other than as provided in this Agreement, and as may
otherwise be available in accordance with the terms of the

-1-

--------------------------------------------------------------------------------

Company’s established employee plans and written policies at the time of
termination. The terms of this Agreement shall terminate upon the earlier of:
(i) the date on which Employee ceases to be employed by the Company, other than
as a result of an Involuntary Termination by the Company without Cause; or (ii)
the date that all obligations of the parties hereunder have been satisfied. A
termination of the terms of this Agreement pursuant to the preceding sentence
shall be effective for all purposes, except that such termination shall not
affect the payment or provision of compensation or benefits on account of a
termination of employment occurring prior to the termination of the terms of
this Agreement. The rights and duties created by this Section 1 may not be
modified in any way except by a written agreement executed by the Chief
Executive Officer (“CEO”) of the Company upon direction from the Board of
Directors, or by the Chairman of the Board in the case of the CEO.

2.      Benefits upon Termination of Employment.     (a) Termination for Cause.
If Employee's employment is terminated for  

Cause at any time, then Employee shall not be entitled to receive payment of any
severance benefits. Employee will receive payment for all salary as of the date
of Employee’s termination of employment and Employee’s benefits will be
continued under the Company's then existing benefit plans and policies in
accordance with such plans and policies in effect on the date of termination and
in accordance with applicable law.

     (b) Voluntary Resignation. If Employee voluntarily resigns from the Company
(the Employee’s employment does not end by reason of Involuntary Termination),
then Employee shall not be entitled to receive payment of any severance
benefits. Employee will receive payment for all salary as of the date of
Employee’s termination of employment and Employee’s benefits will be continued
under the Company's then existing benefit plans and policies in accordance with
such plans and policies in effect on the date of termination and in accordance
with applicable law.

     (c) Involuntary Termination. If Employee’s employment is terminated in an
Involuntary Termination except following a Change of Control, then Employee
shall be entitled to: (1) a lump-sum cash severance payment equal to six (6)
months of Employee’s then current annual base salary (less appropriate
withholding deductions); (2) six (6) months of COBRA Continuation paid by the
Company if COBRA Continuation is elected; (3) an additional six (6) months
vesting of Employee’s stock options to purchase the Company’s Common Stock; and
(4) pursuant to the Dynavax Technologies Corporation 2004 Stock Incentive Plan,
ninety

(90)      days to exercise vested options.     (d) Termination for Death or
Disability. If Employee’s employment  

terminates due to Employee’s death, then Employee’s beneficiary will receive any
salary earned (less appropriate withholding deductions) through the date of
termination of employment. If Employee’s employment terminates due to becoming
disabled, all salaries due to Employee will be paid through the date of
inception of Employee’s disability.

     In the event of termination for either death or disability, the exercise
period of all vested options granted to Employee by the Company is extended to
twelve (12) months from the date of termination of employment.

-2-

--------------------------------------------------------------------------------

3.      Benefits upon a Change of Control.     (a) Treatment of Stock Options.
In the event of a Change of Control and the  

Employee: (i) is offered and accepts a position with the New Company, or (ii) is
not offered a position with the New Company that is comparable to the Employee’s
position with the Company, then immediately prior to the effective date of the
Change of Control an additional two (2) years vesting of Employee’s stock
options to purchase the Company’s Common Stock granted to Employee over the
course of his employment with the Company and held by Employee on the effective
date of a Change of Control shall immediately vest on such date as to that
number of shares that would have vested in accordance with the terms of the
Stock Incentive Plan, as amended. “New Company,” as used in this Section 3(a),
shall mean: (a) in the case of a Change of Ownership (as defined in Section
4(a)(i) below), the Company; (b) in the case of a Merger (as defined in Section
4(a)(ii) below), the surviving entity; or (c) in the case of a Sale of Assets
(as described in section 4(a)(ii) below), the purchaser of all or substantially
all of the Company’s assets. For purposes of this Section 3(a), a position with
the New Company shall be considered “comparable” to the Employee’s position with
the Company if such position would not form the basis for Employee’s voluntary
termination of employment that would constitute an Involuntary Termination;
provided, however, that for purposes of this Section 3(a) only, Section
4(c)(ii)(A) shall be applied in a manner that presumes that there is a material
reduction of job duties or responsibilities if Employee’s position with the New
Company is as part of a subsidiary or division of the New Company and the scope
of such duties or responsibilities is limited to such subsidiary or division and
does not include the entire business operations of the New Company.

     (b) Severance. In the event of a Change of Control and Employee’s
employment is terminated for any reason, including voluntary resignation, and
such termination results in a “separation from service” within the meaning of
Treasury Regulation Section 1.409A-1(h) without regard to any permissible
alternative definition thereunder (a “Termination”) within twenty-four (24)
months following such Change of Control, Employee shall be entitled to: (1) a
lump-sum cash severance payment equal to twelve (12) months of Employee’s then
current annual base salary, less applicable withholding deductions, payable six
(6) months after the date of the Termination; (2) a lump-sum cash payment equal
to the Employee’s target incentive bonus of fifty percent (50%) (or such higher
percentage then in effect under the management incentive program or other
similar bonus program) of the Employee’s then current annual base salary, less
applicable withholding deductions, payable six (6) months after the date of the
Termination; (3) twelve (12) months Company-paid COBRA continuation coverage
upon Employee’s election of COBRA Continuation Coverage; and (4) the extension
of exercisability of all stock options to purchase the Company’s Common Stock
for a period of three (3) years following termination of employment (but in any
event not beyond each option’s expiration date).

     4. Definition of Terms. The following terms referred to in this Agreement
shall have the following meanings:

     (a) Change of Control. “Change of Control” shall mean the occurrence of any
of the following events:

-3-

--------------------------------------------------------------------------------

     (i) Change of Ownership. Any “Person” (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended) is or
becomes the “Beneficial Owner” (as defined in Rule 13d-3 under said Act),
directly or indirectly, of securities of the Company representing 50% or more of
the total voting power represented by the Company’s then outstanding voting
securities; or

     (ii) Merger/Sale of Assets. A merger or consolidation of the Company
whether or not approved by the Board, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least 50% of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation, or the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.

     (b) Cause. “Cause” shall mean: (i) gross negligence or willful misconduct
in the performance of Employee’s duties to the Company, where such gross
negligence or willful misconduct has resulted or is likely to result in
substantial and material damage to the Company or its subsidiaries; (ii)
repeated unexplained or unjustified absence from the Company; (iii) a material
and willful violation of any federal or state law; (iv) commission of any act of
fraud with respect to the Company; or (v) conviction of a felony or a crime
involving moral turpitude causing material harm to the standing and reputation
of the Company, in each case as determined in good faith by the Board.

     (c) Involuntary Termination. “Involuntary Termination” shall mean: (i) any
termination by the Company other than for Cause; or (ii) Employee’s voluntary
termination following (A) a material reduction or change in job duties,
responsibilities, and requirements inconsistent with the Employee’s position
with the Company and the Employee’s prior duties, responsibilities, and
requirements, or a material change in the level of management to which the
Employee reports; (B) any material reduction of Employee’s base compensation
(other than in connection with a general decrease in base salaries for most
officers of the successor corporation); or (C) Employee’s refusal to relocate to
a facility or location more than 35 miles from the Company’s current location.
Notwithstanding the foregoing, an Involuntary Termination pursuant to the
foregoing clause (ii) shall only be considered to occur if (x) Employee provides
written notice to the Company of the existence of the condition that forms the
basis for such resignation within 90 days following its initial existence; (y)
upon such notice, the Company does not cure such condition within 30 days
thereafter; and (z) Employee’s resignation occurs not later than 180 days after
the occurrence of the condition giving rise to the resignation right.

     5. Conflicts. Employee represents that his performance of all the terms of
this Agreement will not breach any other agreement to which Employee is a party.
Employee has not entered, and will not during the term of this Agreement enter,
into any oral or written agreement in conflict with any of the provisions of
this Agreement. Employee further represents that he is entering into or has
entered into an employment relationship with the Company of his own free will
and that he has not been solicited as an employee in any way by the Company.

-4-

--------------------------------------------------------------------------------

     6. Successors. Any successor to the Company (whether direct or indirect and
whether by purchase, lease, merger, consolidation, liquidation, or otherwise) to
all or substantially all of the Company's business and/or assets shall assume
the obligations under this Agreement and agree expressly to perform the
obligations under this Agreement in the same manner and to the same extent as
the Company would be required to perform such obligations in the absence of a
succession. The terms of this Agreement and all of Employee's rights hereunder
and thereunder shall inure to the benefit of, and be enforceable by, Employee's
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees, and legatees.

     7. Notice. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. Mailed notices to Employee shall be
addressed to Employee at the home address that Employee most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.

8.      Parachute Payments.     (a) If any payment or benefit Employee would
receive pursuant to a Change of  

Control from the Company or otherwise (“Payment”) would (i) constitute a
“parachute payment” within the meaning of Section 280G of the Internal Revenue
Code of 1988, as amended (the “Code”), and (ii) but for this sentence, be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then such Payment shall be equal to the Reduced Amount. The “Reduced
Amount” shall be either (x) the largest portion of the Payment that would result
in no portion of the Payment being subject to the Excise Tax, or (y) the largest
portion, up to and including the total, of the Payment, whichever amount, after
taking into account all applicable federal, state and local employment taxes,
income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in Employee’s receipt of the greatest economic benefit
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a reduction in payments or benefits constituting “parachute
payments” is necessary so that the Payment equals the Reduced Amount, reduction
shall occur in a manner necessary to provide Employee with the greatest economic
benefit. If more than one manner of reduction of payments or benefits necessary
to arrive at the Reduced Amount yields the greatest economic benefit, the
payments and benefits shall be reduced pro rata.

     (b) The independent registered public accounting firm engaged by the
Company for general audit purposes as of the day prior to the effective date of
the event described in Section 280G(b)(2)(A)(i) of the Code shall perform the
foregoing calculations. If the independent registered public accounting firm so
engaged by the Company is serving as accountant or auditor for the individual,
entity or group effecting such event, the Company shall appoint a nationally
recognized independent registered public accounting firm to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such independent registered public accounting
firm required to be made hereunder. The independent registered public accounting
firm engaged to make the determinations hereunder shall provide its
calculations, together with detailed supporting documentation, to the Company
and Employee within thirty (30) calendar days after the date on which Employee’s
right to a Payment is triggered (if requested at that time by the Company or

-5-

--------------------------------------------------------------------------------

Employee) or such other time as requested by the Company or Employee. Any good
faith determinations of the independent registered public accounting firm made
hereunder shall be final, binding and conclusive upon the Company and Employee.

9.      Miscellaneous Provisions.     (a) No Duty to Mitigate. Employee shall
not be required to mitigate the  

amount of any payment contemplated by this Agreement (whether by seeking new
employment or in any other manner), nor shall any such payment be reduced by any
earnings that Employee may receive from any other source.

     (b) Waiver. No provision of this Agreement shall be modified, waived, or
discharged unless the modification, waiver, or discharge is agreed to in writing
and signed by Employee and by an authorized officer of the Company (other than
Employee). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

     (c) Whole Agreement. No agreements, representations, or understandings
(whether oral or written and whether expressed or implied) which are not
expressly set forth in this Agreement have been made or entered into by either
party with respect to the subject matter hereof, except as set forth in the
Management Service Contract between Rhein Biotech GmbH and the Employee dated
January 17, 2005 (“Service Contract”). With the express exception of the Service
Contract, this Agreement supersedes any agreement of the same title and
concerning similar subject matter dated prior to the date of this Agreement, and
by execution of this Agreement both parties agree that any such predecessor
agreement shall be deemed null and void. In the event Employee’s employment is
involuntarily terminated under this Agreement and under the Service Contract,
Employee shall have the right to elect to receive severance pay and benefits,
based on his then current compensation and benefits, either under the terms and
conditions of this Agreement or of the Service Contract, at his sole discretion,
upon written notice to the Company. If Employee elects to receive severance pay
and benefits under the terms of the Service Contract, any dispute regarding such
election or any benefits due to the Employee under the Service Contract shall be
governed by the laws of the Federal Republic of Germany and resolved in the
German courts.

     (d) Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California without reference to conflict of laws provisions.

     (e) Severability. If any term or provision of this Agreement or the
application thereof to any circumstance shall, in any jurisdiction and to any
extent, be invalid or unenforceable, such term or provision shall be ineffective
as to such jurisdiction to the extent of such invalidity or unenforceability
without invalidating or rendering unenforceable the remaining terms and
provisions of this Agreement or the application of such terms and provisions to
circumstances other than those as to which it is held invalid or unenforceable,
and a suitable and equitable term or provision shall be substituted therefore to
carry out, insofar as may be valid and enforceable, the intent and purpose of
the invalid or unenforceable term or provision.

-6-

--------------------------------------------------------------------------------

     (f) Arbitration. Any dispute or controversy arising under or in connection
with this Agreement may be settled at the option of either party by binding
arbitration in the County of Alameda, California, in accordance with the rules
of the American Arbitration Association then in effect before a single
arbitrator. The judgment may be entered on the arbitrator’s award in any court
having jurisdiction. Punitive damages shall not be awarded.

     (g) Legal Fees and Expenses. The parties shall each bear their own
expenses, legal fees, and other fees incurred in connection with this Agreement.
This means the Company pays its own legal fees in connection with this Agreement
and the Employee is responsible for his own legal fees in connection with this
Agreement. However, the arbitrator may award legal fees and expenses in
connection with any arbitration as deemed appropriate.

     (h) No Assignment of Benefits. The rights of any person to payments or
benefits under this Agreement shall not be made subject to option or assignment,
either by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment, or other creditor’s
process, and any action in violation of this Section 9(h) shall be void.

     (i) Employment Taxes. All payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes.

     (j) Assignment by Company. The Company may assign its rights under this
Agreement to an affiliate, and an affiliate may assign its rights under this
Agreement to another affiliate of the Company or to the Company; provided,
however, that such assignee is the employer of the Employee. In the case of any
such assignment, the term “Company” when used in a section of this Agreement
shall mean the corporation that actually employs the Employee except that the
term “Company” shall continue to mean Dynavax Technologies Corporation with
regard to the definition of a Change of Control.

     (k) Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.



[SIGNATURE PAGE FOLLOWS]




-7-

--------------------------------------------------------------------------------

The parties have executed this Agreement on the date first written above.

DYNAVAX TECHNOLOGIES CORPORATION



By: /s/ Dino Dina

Title: President and Chief Executive Officer

Address: 2929 Seventh Street
Suite #100
Berkeley, CA 94710






ZBIGNIEW JANOWICZ




Signature:    /s/ Zbigniew Janowicz 

--------------------------------------------------------------------------------

  Address:           Eichsfelder Str. 11             40595 Düsseldorf           
 Germany 


-8-

--------------------------------------------------------------------------------